Letton, J.
The Plaintiff, a man of full age and apparently of sound mind, was a trespasser upon the right of way. He lay down to rest, close to the railroad track, was struck- by a train and severely injured. He testifies that he did not see nor hear the train coming, but admits he may have been in a doze when he was struck. The train was running at the usual and ordinary rate of speed.
Under the admitted facts, he was guiltv of ¡lie grossest negligence. The burden is upon him to establish that the engineer in the exercise of his duty to keep a lookout on the track could have seen him in time to avoid striking him. Unless this has been proved, there is no cause of action. The evidence does not establish this fact, and there can be no recovery. I concur in the conclusion.